DETAILED ACTION
EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on February 18, 2021 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Drawings
The replacement drawings were received on February 17, 2021.  These drawings are acceptable and have been entered.  However, as set forth below in the Examiner’s Amendment, additional corrections to those drawings are still required.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
M. Clare Frederick on March 8, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, mailed herewith.
The application has been amended as follows:
In claim 1, on line 13, “each of” has been deleted.
In claim 1, on line 15, “transverse” has been deleted.
In claim 10, on line 15, “each of” has been deleted.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In FIG. 5, reference number “132” (located on the right-side of the drawings, proximate reference number “108”) is required to be deleted.
In FIG. 6, reference number “106” (indicating the “second auger” described in paragraphs [0027]-[0029]) is required to be added.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-5, 10 and 12-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARREN W GORMAN/Primary Examiner, Art Unit 3752